Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 14-19, drawn to a noise removal apparatus that removes noise from an image signal through image frequency processing and wavelet transform , classified in G06T 5/002; G06V10/52; A61B 5/726.
II. Claims 11-13, drawn to a remote medical diagnosis system that comprises a combination of a bioanalyzer/diagnosis system and the noise removal apparatus of Group 1 where images are analyzed for a diagnosis result, classified in A61B 5/72; A61B 5/7203; G16H 50/20.
Inventions II and I are related as combination and subcombination respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination of Group II as claimed does not require the noise removal apparatus of Group I for patentability and the noise removal apparatus of Group I is a distinct invention directed towards a different utility than the utility of Group II. Both Group I and Group II can exist separately, perform their intended function separately, and have different utilities as it relates to patentability. In addition, these groups are not obvious variants of each other based on the current record.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kisuk Lee on May 3rd, 2022 a provisional election was made without traverse to prosecute the invention of Claims 1-10 and 14-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3, Lines 1-3: “LL”, “HL”, “LH”, and “HH” should be spelled out before being abbreviated.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image signal reception sensor unit”, “wavelet transform unit”, “noise generator”, “high-frequency image summation unit”, “inverse discrete wavelet transform unit”, “silence detector”, “threshold generation unit”, “HH thresholder”, “logarithmic transform unit”, “exponential transform unit”, “speckle noise removal command unit”, “logarithmic transform selection switch”, “exponential transform selection switch”, “image aligner”, “outlier detection unit”,  in Claims 1-2, 5-7, 9, and 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "low-frequency video image" and “high-frequency video image” in Lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5-7 are rejected for being dependent on a rejected claim and inheriting all the deficiencies of the parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stirling-Gallacher (US 2012/0019690 A1; hereafter: Stirling).
Regarding Claim 1, Stirling teaches: a noise removal apparatus (Figure 13) comprising: an image signal reception sensor unit receiving a measured image signal (Figure 13: element 154; ¶65: “A radiation detection means 154, e.g. a receiver 16 including a receive antenna 18 as shown in FIGS. 1 and 2”); a wavelet transform unit (Figure 13: element 160 and 162; ¶67: “a transform selection means 162 is provided for selecting for the complete image, for one or more parts of the image or for selected features in said image a selected transform for application by said noise reduction means 160.”) performing discreate wavelet transform on the image signal received from the image signal reception sensor unit to divide the image signal into a low-frequency image composed of a low-frequency component and a high-frequency image composed of a high-frequency component (Figure 8-10; Figures 9 and 10 shows a discrete wavelet transform being performed on an image signal. Figure 8 shows that the image signal is being decomposed into low and high frequency components with low-pass filters and high-pass filters.; ¶61 discusses the outputs of a 2D discrete wavelet transform); a noise generator generating plural noise images containing noise similar to a noise component in the high-frequency image (Figure 10: element 132: Thresholding; ¶76: “in this embodiment a storage 166 is provided (which is independent of the feature identification means 164 and may also be provided in other embodiments. In said storage 166 a number of transform of different type, different order, different coefficients and/or different thresholds, in a number of wavelet transform of different wavelet type and/or different wavelet order, are stored for selection by said transform selection means 162”; as currently written, the noise generator appears to serve a thresholding function as the generated noise image is used to attenuate the high-frequency image later on in the process); a high-frequency image summation unit summing and averaging the high-frequency image and the plural noise images generated by the noise generator to generate a noise-attenuated high-frequency image (¶58: “Typically to remove the higher frequency noise components the output of the high pass filter is passed to a threshold unit (which may be implemented in a variety of different ways), which removes (or cuts off) the amplitudes of high frequency components above a predetermined threshold (for the amplitudes and then subsequently passed to a corresponding IDWT”; ¶58 discloses that thresholding and attenuating the high frequency component can be done in a variety of different ways); and an inverse discrete wavelet transform unit synthesizing the low-frequency image and the noise-attenuated high-frequency image to generate a denoised image (Figure 10: element 134; ¶62: “the output of the 2D DWT unit 100 are passed to a threshold unit 132 before being converted back to the normal domain via the 2D IDWT unit 134.”; ¶58: “The IDWT unit 70 comprises up-sampling units 72, 74 for up-sampling by a factor of 2 in each path and again a low pass filter 76 and a high pass filter 78. The filter outputs are then combined resulting in the noise filtered output 80”).
Regarding Claim 2, Stirling teaches: a noise removal apparatus (Figure 11 and 13) comprising: an image signal reception sensor unit (Figure 13: element 154 and 158) receiving a measured video (¶96 and 98 discloses that the noise removal is used in medical imaging and security applications, and more specifically in applications where real-time noise processing is needed including but not limited to ultrasound, active radiometry or security scanning); a wavelet transform unit (Figure 13: element 160 and 162; ¶67: “a transform selection means 162 is provided for selecting for the complete image, for one or more parts of the image or for selected features in said image a selected transform for application by said noise reduction means 160.”) performing discrete wavelet transform on images in the original video received from the image signal reception sensor unit and composed of plural consecutive frames to divide each of the images into a low-frequency video image composed of a low-frequency component and a high-frequency video image composed of a high-frequency component (Figure 8-10; Figures 9 and 10 shows a discrete wavelet transform being performed on an image signal. Figure 8 shows that the image signal is being decomposed into low and high frequency components with low-pass filters and high-pass filters.; ¶61 discusses the outputs of a 2D discrete wavelet transform); a high-frequency video image summation unit summing and averaging high-frequency video images obtained from the original image composed of the plural consecutive frames to generate a noise-attenuated high-frequency image (¶58: “Typically to remove the higher frequency noise components the output of the high pass filter is passed to a threshold unit (which may be implemented in a variety of different ways), which removes (or cuts off) the amplitudes of high frequency components above a predetermined threshold (for the amplitudes and then subsequently passed to a corresponding IDWT”; ¶58 discloses that thresholding and attenuating the high frequency component can be done in a variety of different ways); and an inverse discrete wavelet transform unit synthesizing the noise-attenuated high-frequency image with a low-frequency image corresponding to a middle frame among the low-frequency video images to generate a denoised image (Figure 10: element 134; ¶62: “the output of the 2D DWT unit 100 are passed to a threshold unit 132 before being converted back to the normal domain via the 2D IDWT unit 134.”; ¶58: “The IDWT unit 70 comprises up-sampling units 72, 74 for up-sampling by a factor of 2 in each path and again a low pass filter 76 and a high pass filter 78. The filter outputs are then combined resulting in the noise filtered output 80”).
Regarding Claim 3, Stirling teaches: the noise removal apparatus according to Claim 1, wherein the low-frequency image or the low-frequency video image comprises a sub-band LL image, a sub-band HL image, and a sub-band LH image, and the high-frequency image or the high-frequency video image comprises a sub-band HH image (¶61: “From FIG. 8 it can be seen that such a 2D DWT unit 100 has four outputs which correspond to the approximate (low frequency) coefficients CA, detailed horizontal (high frequency) coefficients CHD for horizontal components, detailed vertical (high frequency) coefficients CVD for vertical components, and detailed diagonal (high frequency) coefficients CDD for diagonal components”; Figure 8 shows an image signal being passed through a series of filters along multiple paths that results in coefficients that corresponds to LL, HL, LH, and HH sub-band images.).
Regarding Claim 4, Stirling teaches: the noise removal apparatus according to claim 1, wherein the high-frequency image comprises a high-frequency sub-band image obtained by performing discrete wavelet transform or discrete wavelet packet transform with two or more decomposition levels (Figure 7 and 8; ¶59: “FIGS. 5 and 6 show a one level DWT unit. However, the DWT unit may also have multiple levels of decomposition”).
Regarding Claim 5, Stirling teaches: the noise removal apparatus according to claim 3, further comprising: a silence detector determining the presence of input signal from the image signal reception sensor unit (Figure 11: element 154; Element 154 of Figure 11 is a radiation detection means that detects the input signals); a threshold generation unit generating a threshold for distinguishing noise in the sub-band HH image from actual image data; and an HH thresholder regarding a pixel in the sub-band HH image having a smaller value than the threshold as a noise pixel and interpolating the noise pixel using neighboring pixels without interpolation of a pixel in the sub-band HH image having a greater value than the threshold to generate a noise-free sub-band HH image (¶58: “Typically to remove the higher frequency noise components the output of the high pass filter is passed to a threshold unit (which may be implemented in a variety of different ways), which removes (or cuts off) the amplitudes of high frequency components above a predetermined threshold (for the amplitudes and then subsequently passed to a corresponding IDWT”; ¶58 discloses that thresholding and attenuating the high frequency component can be done in a variety of different ways; as written, Claim 5 refers to a thresholding operation including interpolation, such method is known and practiced in the art according to Raj et al. “Denoising Medical Images using Undecimated Wavelet Transform”, 2011 IEEE Recent Advances in Intelligent Computation Systems, 2011, pp. 483-488).
Regarding Claim 6, Stirling teaches: the noise removal apparatus according to claim 5, further comprising: a logarithmic transform unit logarithmically transforming the sub-band HH images to remove speckle noise; and an exponential transform unit inversely transforming the logarithmically transformed sub-band HH image back into an original form thereof (Figure 10: element 142 and 146; ¶63: “Here it can be seen that the input 102 is first passed to a logarithmic unit 142, (in this case the natural logarithm) via a biasing unit 144 and the output of the 2D IDWT unit 134 is passed to an inverse logarithm unit 146 (in this case the exponential function)”). 
Regarding Claim 7, Stirling teaches: the noise removal apparatus according to claim 6, further comprising: a speckle noise removal command unit determining whether to remove speckle noise; a logarithmic transform selection switch; and an exponential transform selection switch, wherein the logarithmic transform selection switch and the exponential transform selection switch are activated or deactivated by the speckle noise removal command unit (Figure 11: element 160; ¶67: “a noise reduction means is provided for processing said image by applying a one- or multi- dimensional (e.g. two-dimensional) transform to the complete image, to one or more parts of the image or to selected features in said image. Still further, a transform selection means 162 is provided for selecting for the complete image, for one or more parts of the image or for selected features in said image a selected transform for application by said noise reduction means 160 resulting in the minimum speckle noise in the image”; ¶67 discloses a noise reduction means and a transform selection means that applies the noise removal process. Such means perform the same function as determining whether a noise removal process is performed.). 
Regarding Claim 8, Stirling teaches: the removal apparatus according to claim 1, further comprising: a heart pulse sensor, wherein the image signal reception sensor unit receives an image signal or a video synchronized with a heart pulse signal (¶96 and 98 discloses noise removal applications, which includes medical imaging.). 
Regarding Claim 14, Stirling teaches: the noise removal apparatus according to claim 2, wherein the low-frequency image or the low-frequency video image comprises a sub-band LL image, a sub-band HL image, and a sub-band LH image, and the high-frequency image or the high-frequency video image comprises a sub-band HH image (¶61: “From FIG. 8 it can be seen that such a 2D DWT unit 100 has four outputs which correspond to the approximate (low frequency) coefficients CA, detailed horizontal (high frequency) coefficients CHD for horizontal components, detailed vertical (high frequency) coefficients CVD for vertical components, and detailed diagonal (high frequency) coefficients CDD for diagonal components”; Figure 8 shows an image signal being passed through a series of filters along multiple paths that results in coefficients that corresponds to LL, HL, LH, and HH sub-band images.).
Regarding Claim 15, Stirling teaches: the noise removal apparatus according to claim 2, wherein the high-frequency image comprises a high-frequency sub-band image obtained by performing discrete wavelet transform or discrete wavelet packet transform with two or more decomposition levels (Figure 7 and 8; ¶59: “FIGS. 5 and 6 show a one level DWT unit. However, the DWT unit may also have multiple levels of decomposition”).
Regarding Claim 16, Stirling teaches: the noise removal apparatus according to claim 14, further comprising a silence detector determining the presence of input signal from the image signal reception sensor unit (Figure 11: element 154; Element 154 of Figure 11 is a radiation detection means that detects the input signals); a threshold generation unit generating a threshold for distinguishing noise in the sub-band HH image from actual image data; and an HH thresholder regarding a pixel in the sub-band HH image having a smaller value than the threshold as a noise pixel and interpolating the noise pixel using neighboring pixels without interpolation of a pixel in the sub-band HH image having a greater value than the threshold to generate a noise-free sub-band HH image (¶58: “Typically to remove the higher frequency noise components the output of the high pass filter is passed to a threshold unit (which may be implemented in a variety of different ways), which removes (or cuts off) the amplitudes of high frequency components above a predetermined threshold (for the amplitudes and then subsequently passed to a corresponding IDWT”; ¶58 discloses that thresholding and attenuating the high frequency component can be done in a variety of different ways; as written, Claim 5 refers to a thresholding operation including interpolation, such method is known and practiced in the art according to Raj et al. “Denoising Medical Images using Undecimated Wavelet Transform”, 2011 IEEE Recent Advances in Intelligent Computation Systems, 2011, pp. 483-488).
Regarding Claim 17, Stirling teaches: the noise removal apparatus according to claim 16, further comprising: a logarithmic transform unit logarithmically transforming the sub-band HH images to remove speckle noise; and an exponential transform unit inversely transforming the logarithmically transformed sub-band HH image back into an original form thereof (Figure 10: element 142 and 146; ¶63: “Here it can be seen that the input 102 is first passed to a logarithmic unit 142, (in this case the natural logarithm) via a biasing unit 144 and the output of the 2D IDWT unit 134 is passed to an inverse logarithm unit 146 (in this case the exponential function)”).
Regarding Claim 18, Stirling teaches: the noise removal apparatus according to claim 17, further comprising: a speckle noise removal command unit determining whether to remove speckle noise; a logarithmic transform selection switch; and an exponential transform selection switch, wherein the logarithmic transform selection switch and the exponential transform selection switch are activated or deactivated by the speckle noise removal command unit (Figure 11: element 160; ¶67: “a noise reduction means is provided for processing said image by applying a one- or multi- dimensional (e.g. two-dimensional) transform to the complete image, to one or more parts of the image or to selected features in said image. Still further, a transform selection means 162 is provided for selecting for the complete image, for one or more parts of the image or for selected features in said image a selected transform for application by said noise reduction means 160 resulting in the minimum speckle noise in the image”; ¶67 discloses a noise reduction means and a transform selection means that applies the noise removal process. Such means perform the same function as determining whether a noise removal process is performed.).
Regarding Claim 19, Stirling teaches: the noise removal apparatus according to claim 2, further comprising: a heart pulse sensor, wherein the image signal reception sensor unit receives an image signal or a video synchronized with a heart pulse signal (¶96 and 98 discloses noise removal applications, which includes medical imaging.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling as applied to claims above, and further in view of Church et al. (US 2017/0159136 A1; hereafter: Church).
Regarding Claim 9, Stirling teaches: the noise removal apparatus according to Claim 2, but does not explicitly teach that it further comprises: an image aligner performing registration or alignment between the frames of the original video; and an outlier detection unit detecting a matching image containing feature points at which a motion vector between a reference image and the matching image exceeds a predetermined value upon registration between the frames by the image aligner to exclude the matching image from the summing and averaging process performed by the high-frequency video image summation unit.
In related art, Church teaches: an image aligner performing registration or alignment between the frames of the original video; and an outlier detection unit detecting a matching image containing feature points at which a motion vector between a reference image and the matching image exceeds a predetermined value upon registration between the frames by the image aligner to exclude the matching image from the summing and averaging process performed by the high-frequency video image summation unit (¶90: “Sequence pattern identification and matching described above may be used for computational image processing tasks, such as image stitching, registration, filtering, colorization, parameterization, and noise reduction. For instance, objects in the digital image data with patterns not matched in the reference may be excluded from visualization and subsequent analysis”) for excluding images that differ from a reference image and would greatly affect further analysis and processing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stirling with the above teachings of Church to incorporate the detection and exclusion of image frames that deviate from a reference image. The motivation in doing so would lie in removing images that would greatly affect further analysis and processing of video frames.
Regarding Claim 10, Stirling, in view of Church, teaches: the noise removal apparatus according to claim 9, wherein the image aligner performs alignment or registration between two neighboring frames using semantic segmentation-based image registration, control point mapping-based image registration, or wavelet frame-based image matching (¶90: “Sequence pattern identification and matching described above may be used for computational image processing tasks, such as image stitching, registration, filtering, colorization, parameterization, and noise reduction. For instance, objects in the digital image data with patterns not matched in the reference may be excluded from visualization and subsequent analysis”; generally describes a semantic segmentation-based registration method). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishiga (US 2009/0040386 A1), Itoh et al. (US 2011/0235925 A1), Ji et al. (US 2016/0358314 A1)
X. Zhou, C. Zhou and B. G. Stewart, "Comparisons of discrete wavelet transform, wavelet packet transform and stationary wavelet transform in denoising PD measurement data," Conference Record of the 2006 IEEE International Symposium on Electrical Insulation, 2006, pp. 237-240, doi: 10.1109/ELINSL.2006.1665301.
J. Madhura, Y. Amith, A. Gurjar, K. Ayappa, M. Bharath and M. L. Goutham, "Methods of impulsive noise reduction using image processing," 2017 International conference of Electronics, Communication and Aerospace Technology (ICECA), 2017, pp. 296-302, doi: 10.1109/ICECA.2017.8203691.
G. Cincotti, G. Loi and M. Pappalardo, "Frequency decomposition and compounding of ultrasound medical images with wavelet packets," in IEEE Transactions on Medical Imaging, vol. 20, no. 8, pp. 764-771, Aug. 2001, doi: 10.1109/42.938244.
N. Mustafa, S. A. Khan, J. -P. Li, M. Khalil, K. Kumar and G. Mohaned, "Medical image De-noising schemes using wavelet transform with fixed form thresholding," 2014 11th International Computer Conference on Wavelet Actiev Media Technology and Information Processing (ICCWAMTIP), 2014, pp. 397-402, doi: 10.1109/ICCWAMTIP.2014.7073435.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668   


/VU LE/Supervisory Patent Examiner, Art Unit 2668